Exhibit 10(o)

 

AMENDMENT TO THE PACCAR INC SAVINGS INVESTMENT PLAN

 

(Amendment and Restatement Effective January 1, 2007)

 

Effective January 1, 2009, Sections 5.1 and 5.2 of the PACCAR Inc Savings
Investment Plan (the “SIP”) shall be amended to read in its entirety as follows:

 

“5.1         Amount of Company Contributions

 

The Company may, in its sole discretion, make one or more Company Contributions
during each Plan Year with respect to Members’ Salary Deferrals (other than Age
50 Catch-Up Deferrals).  The Company’s rate of contribution and the frequency
and manner in which the Company makes its contributions shall be decided by the
Company in its sole discretion with respect to each Plan Year.  The aggregate
amount of Company Contributions for each Plan Year shall be equal to the sum of
the amounts allocated for such Plan Year to Members pursuant to Section 5.2. 
Company Contributions may be made in the form of PACCAR Stock.  Company
Contributions shall be paid to the Trustee as soon as practicable following the
end of the period for which the contributions are being made, but shall in no
event be paid to the Trustee later than the due date for filing the Company’s
federal income tax return (including extensions) for the Plan Year.

 

5.2           Allocation of Company Contributions

 

Company Contributions, determined under Section 5.1, shall be allocated to
Members, subject to such eligibility conditions as the Company may determine
with respect to each Plan Year,  in an amount equal to the lesser of (1) a
percentage, to be determined each Plan Year in the Company’s sole discretion, of
the aggregate Salary Deferrals (other than Age 50 Catch-Up Deferrals) made by
each eligible Member during the Plan Year, not including Salary Deferrals
returned to the Member pursuant to Sections 4.5, 4.9 or 15.3, or (2) a
percentage, to be determined each Plan Year in the Company’s sole discretion, of
Compensation received during the portion of the Plan Year that the eligible
Member is an Eligible Employee and a Member (including a Restricted Member). 
Company Contributions may be allocated in the form of PACCAR Stock.”

 

Effective January 1, 2009, Section 5.9 of the SIP shall be deleted in its
entirety, Sections 5.10 through 5.12 shall be renumbered accordingly, and all
cross-references shall be amended accordingly.

 

Effective January 1, 2009, the first paragraph of Section 5.10 (formerly Section
5.11) of the SIP shall be amended to read in its entirety as follows:

 

“Each Member who has completed three or more years of service (as defined
below), may elect at any time to transfer any whole percentage of the amount of
the Member’s Company Contributions Account then invested in one Investment
Option (including the PACCAR Stock Fund) to another Investment Option (including
the PACCAR Stock

 

--------------------------------------------------------------------------------


 

Fund) in accordance with the Company’s written procedures.  Any future Company
Contributions allocated to such Member may, in the Company’s sole discretion,
continue to be allocated to the Member’s Company Contributions Account in the
form of PACCAR Stock.”

 

Effective January 1, 2009, Section 7.2(b) of the SIP shall be amended to read in
its entirety as follows:

 

“(b)                           Contributions Credited

 

The Company shall credit to each Member’s Company Contributions Account the
amount of any Company Contributions allocated as of such day or days within the
Plan Year as the Company shall determine in its sole discretion.  The Company
shall credit to each Member’s Salary Deferral Accounts the amount of Salary
Deferrals withheld, transfers from Company Contributions Accounts received and
Rollover Contributions received in such calendar month.”

 

Witness the execution of this Amendment to the PACCAR Inc Savings Investment
Plan (Amendment and Restatement Effective January 1, 2007).

 

 

PACCAR Inc

 

 

 

 

 

By:

/s/ M. C. Pigott

 

 

 

 

Title:

Chairman & Chief Executive Officer

 

 

 

 

Dated:

March 12, 2009

 

2

--------------------------------------------------------------------------------